IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,363


Ex parte MICHAEL WAYNE BOHANNAN, Applicant



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
TARRANT COUNTY


 Keller, P.J., filed a concurring opinion.
	In Ex parte Cordova, a parolee was arrested on a parole revocation warrant, and new criminal
charges were pending at the time. (1)  There is no suggestion in our opinion in that case that the parolee
was being confined on the new charges. (2)  In the present case, however, appellant was being confined
on the new charge.  Whether that difference between the two cases is legally significant is a question
to be resolved at another time because, as the Court correctly points out, this case is moot.
Filed: May 11, 2011
Publish
1.   Ex parte Cordova, 235 S.W.3d 735 (Tex. Crim. App. 2007). 
2.   An examination of the writ file in Cordova shows that the new charges were in a different
county than the county of confinement, the latter of which had issued the parole revocation warrant.